Cooke, Farmer and Dunn, JJ., dissenting: We do not concur in that part of the tenth division of the majority opinion which holds that the property of the street railway company is liable to assessment for benefits and should be assessed. We concur in all other portions of the opinion. A portion of Cass street within the drainage district is within the city of Joliet and a portion without. It was stipulated upon the trial that the Chicago and Joliet Traction Company was operating the street railway on that portion of Cass street which is within the city of Joliet under a franchise from the city, and on that portion of Cass street which is without the city under a franchise from the proper public officials. Appellants then sought to show that the traction, gas, telegraph, telephone and electric light companies were receiving benefits from the work of the drainage district and that no assessment had been made against them, but the court refused to permit such proof.- In this there was no error. These companies owned no land in the district, and there is no provision in the statute authorizing an assessment against the franchises of such companies or the poles, wires and fixtures placed in public highways and used in operation of their business. Appellants’ principal complaint in this regard is the refusal of the court to permit them to show that the street railway was and would be benefited by the work of the district. A street railway, by laying its rails in the streets under a franchise, acquires no estate or interest in the soil. (27 Am. & Eng. Ency. of Law,—2d ed.—31.) In Chicago, Burlington and Quincy Railroad Co. v. West Chicago Street Railroad Co. 156 Ill. 255, we said: “The permission to a street railway company to lay its tracks in a street already appropriated to public use is not the grant of a right to appropriate an additional easement in the soil of the street, but the construction of the street railroad is merely a mode of facilitating existing travel and of modifying or changing the existing public use.” And in the same case it was further 'said: “The interest of the street railway company, although a valuable one, is a part of the easement of the public in the street. It is carved out of such easement. It is accessory and ancillary to the existing right, vested in the public, of passing over the street. By the granting of it no new easement is imposed upon the property of the owner of the fee, but the old easement, to which such property was already subject, is merely changed so as to be adapted to an improved mode of passage.” The principles thus announced have been since approved and followed in numerous cases, among which are Doane v. Lake Street Elevated Railroad Co. 165 Ill. 510, and Wilder v. Aurora, DeKalb and Rockford Electric Traction Co. 216 id. 493. So far as the drainage district is concerned, when it made an assessment against the city of Joliet on account of benefits to the streets and alleys in the district and an assessment against the town of Joliet on account of benefits to the public highways without the city, those assessments included the benefits which persons and corporations using the streets would derive from the improved condition of those streets and highways for travel, and such persons or corporations should no more be held liable to pay for the benefits to the streets than the abutting property owners.' The statute permits the assessment of benefits against lands of the districts, only. As the street railway owned no land within the district no benefits could properly be assessed against it. For the reasons stated, we are of the opinion that the judgment of the county court should be affirmed.